Citation Nr: 1018789	
Decision Date: 05/21/10    Archive Date: 06/04/10

DOCKET NO.  06-19 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Whether there is new and material evidence to reopen a claim 
for service connection for posttraumatic stress disorder 
(PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Counsel

INTRODUCTION

The Veteran had active service from July 1970 to May 1972.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of November 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.  

The issue of service connection for an acquired psychiatric 
disorder, having been opened herein, is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.

FINDING OF FACT

A claim of service connection for PTSD was previously denied 
by the RO in October 1998.  Evidence presented since October 
1998 relates to an unestablished fact necessary to 
substantiate the claim of service connection.


CONCLUSIONS OF LAW

1.  The October 1998 RO decision denying the claim of service 
connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1998).

2.  New and material evidence sufficient to reopen the claim 
for service connection for PTSD has been presented.  38 
U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

In a claim to reopen a previously and finally denied claim, 
VA must notify a claimant of the evidence and information 
that is necessary to reopen the claim and VA must notify the 
claimant of the evidence and information that is necessary to 
establish his entitlement to the underlying claim for the 
benefit sought by the claimant.  To satisfy this requirement, 
VA must look at the bases for the denial in the prior 
decision and provide a notice letter that describes what 
evidence would be necessary to substantiate that element or 
elements required to establish service connection that were 
found insufficient in the previous denial.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

As the issue of whether new and material evidence has been 
submitted has been resolved in Veteran's favor, any error in 
notice required by Kent is harmless error, and as the 
underlying claim for service connection has been remanded, 
analysis of whether VA has satisfied its other duties to 
duties to notify and assist is not in order. 

New and Material

A claim of service connection for PTSD was denied in an 
October 1998 rating decision.  This decision is final based 
on the evidence then of record.  38 U.S.C.A. § 7105(c); 38 
C.F.R. §§ 3.104, 20.302, 20.1103.  However, a claim will be 
reopened if new and material evidence is submitted.  38 
U.S.C.A. §5108; 
38 C.F.R. § 3.156(a).  New evidence means existing evidence 
not previously submitted to agency decision-makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

The previous claim of service connection was denied because 
there was "no confirmed diagnosis of posttraumatic stress 
disorder".  Evidence considered at the time of the previous 
decisions included service medical and personnel records and 
an April 1998 VA examination record.  

Evidence received in conjunction with the application to 
reopen includes stressor statements from the Veteran, 
statements from people who purportedly served with the 
Veteran corroborating the Veteran's stressor that food and 
supplies were stolen from a ration truck he was driving while 
the truck was stopped at a light in Saigon, and statements 
from private physicians reflecting determinations that the 
Veteran had PTSD from his service in Vietnam.  This evidence 
is both "new" and "material," in that it was previously 
unseen, it relates to an unestablished fact necessary to 
substantiate the claim; that is, the existence of a diagnosis 
of PTSD due to service, and it raises a reasonable 
possibility of substantiating the claim.  Thus, the claim is 
reopened, and, to this extent only, the appeal is granted.  
As will be discussed in the Remand portion of this decision, 
further development is required prior to the Board's 
adjudication of the merits of the Veteran's appeal.


ORDER

New and material evidence has been received; the claim for 
service connection for PTSD is reopened and, to that extent 
only, the appeal is granted.


REMAND

The evidence reflects diagnoses for PTSD and depression.  A 
claim for service connection for one psychiatric disability 
encompasses all psychiatric disability, regardless of how 
diagnosed.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  
Thus, the matter on appeal should be recharacterized as a 
claim of "entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD."  In light of the 
recharacterization of the issue, the Board finds that 
additional notice must be provided to the Veteran to ensure 
that the duty to notify is fully complied with and satisfied.  

Furthermore, based on the corroboration of the Veteran's 
stressor of driving a truck that was broken into and based on 
the evidence of a current psychiatric disability, the Board 
finds that a VA examination should be conducted to determine 
the nature and etiology of any psychiatric disorder.  See 38 
U.S.C.A. § 5103A(d).  The Veteran is hereby notified that it 
is his responsibility to report for any scheduled examination 
and to cooperate in the development of the case, and that the 
consequences of failing to report for a VA examination 
without good cause may include denial of the claim.  38 
C.F.R. §§ 3.158 and 3.655.

Accordingly, the case is REMANDED for the following action:

1.  Ensure all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A are 
fully complied with and satisfied for the 
issue of service connection for an 
acquired psychiatric disorder, to include 
PTSD.  

2.  Obtain all outstanding and relevant 
VA treatment records, particularly those 
dating after March 3, 2006.  The Veteran 
should also be asked about the existence 
of any outstanding private or Vet Center 
treatment records, and all reported 
treatment records should be requested.  

3.  After completion of the foregoing, 
schedule the Veteran for a VA psychiatric 
examination.  The claims file must be 
made available to the examiner for 
review.  The examiner should be informed 
that the only verified in-service 
stressor is the stressor of driving the 
truck when it was broken into and robbed.  

If PTSD is diagnosed, the examiner should 
specify (1) whether the reported in-
service stressor of driving a truck when 
it was broken into and robbed was 
sufficient to produce PTSD; (2) whether 
the remaining diagnostic criteria to 
support the diagnosis of PTSD have been 
satisfied; and (3) whether there is a 
link between the current symptomatology 
and one or more of the in-service 
stressors sufficient to produce PTSD.

If the examination results in a 
psychiatric diagnosis other than PTSD, 
the examiner should offer an opinion as 
to the etiology of the non-PTSD 
psychiatric disorder, to include whether 
it is at least as likely as not (a 50 
percent or greater probability) that any 
current psychiatric disorder, other than 
PTSD, is related to active service, to 
include the reported event of driving a 
truck while it was broken into and 
robbed. 

4.  Thereafter, readjudicate the claim of 
service connection for a psychiatric 
disorder.  If the benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


